DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.  
Claims 1-25 are pending.  Claims 1, 3-7, 9-16, 18-21, 25 are rejected.  Claims 2, 8, 17 are objected to.  Claims 22, 23, 24 are allowed.  


Response to Amendments
Applicant’s arguments traversing the prior art rejections of claims 1, 3-7, 9-16, 18-21 are considered, but are moot in view of new grounds of rejections.

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 

Claim 25 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites wherein the request comprises an indication of a playback rate at which the user device plays a second fragment, and wherein the instructions further cause the system to determine the rate at which to retrieve the first fragment from the origin server based, at least in part, on the playback duration of the first fragment and the playback rate.
The published specification (US 20190028562 A1) discloses the request for the fragment from the user device includes a user device playback rate. [0017].  However, the specification does not provide support for determining the rate at which to retrieve the first fragment from the origin server based, at least in part, on the playback duration of the first fragment and the playback rate of the second fragment.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 6, 9, 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hannu (US Publication No. 20180176615 A1), Phillips (US Publication No. 20170374116 A1) and Radcliffe (US Publication No. 20150163273 A1).

	Regarding claim 1, Hannu discloses a system (FIG. 1a and [0021] – media user agent corresponds to the claimed system) comprising:
a processor; and (a processor 421 - [0142])

process a request received from a user device (media user client or user terminal– FIG. 3 and [0015]- [0018]) for a first fragment of a first content file (media-[0015]- [0018]); ([0015]- [0018] disclose processing a request from a media user client or a user terminal for a media.  Since the first fragment is a part of media, a request from a user device for a media is considered as a request from a user device for a first fragment of a media.)
retrieve a manifest file (Media Presentation Description, MPD - [0015], [0017]) associated with the first content file from an origin server (media server -[0015], [0017]) separate from the system (the media server is separate from the system of the media user agent), 
process the first fragment (a segment of the media - [0047]-[0048) received from the origin server (media server - [0047]-[0048] and FIG. 3); and ([0047]-[0048], processing the segment received from the media server by, for example, inserting into the data buffer.)
transmit the first fragment to the user device.  ([0048], transmitting the segment to the media user client.)
Hannu does not disclose wherein the manifest file includes a playback duration of the first fragments;
determine a rate at which to retrieve the first fragment from the origin server based, at least in part, on the playback duration of the first fragment;

Phillips discloses determine a rate at which to retrieve the first fragment from the origin server (e.g, ABR stream delivery server 414) 
throttle a retrieval of the first fragment from the origin server to the system to a rate that is at least equal to the determined rate at which to retrieve the first fragment. ([0049], [0067] and FIG. 4 and FIG. 5 –blocks 510 and 530 disclose throttle a retrieval rate of the original server to a rate that is no higher than the top bitrates in the manifest.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu in view of Phillips in order to determine a rate at which to retrieve the first fragment from the origin server and throttle a retrieval of the first fragment from the origin server to the system to a rate that is at least equal to the determined rate at which to retrieve the first fragment.  One of ordinary skill in the art would have been motivated because it regulates the amount of network traffic and reduces network congestions.
Hannu and Phillips do not disclose wherein the manifest file includes a playback duration of the first fragments;
determine a rate at which to retrieve the first fragment from the origin server based, at least in part, on the playback duration of the first fragment.

determine a rate (e.g., media bit rate BR(i)) at which to retrieve the first fragment from the origin server based, at least in part, on the playback duration of the first fragment. (FIG. 7, step 726; [0099]  and Equation 1. The media bit rate BR(i) is determined based on the playback duration of the segment, at least according to Equation 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu and Phillips in view of Radcliffe such that the manifest file includes a playback duration of the first fragments; and in order to determine a rate at which to retrieve the first fragment from the origin server based, at least in part, on the playback duration of the first fragment.  One of ordinary skill in the art would have been motivated because it allows enhanced control of presented quality of the media session using accurately assessed media bit rate.  See Radcliffe: [0006].

	Regarding claim 3, Hannu, Phillips and Radcliffe, in particular, Phillips discloses wherein the instructions further cause the system to determine the rate at which to retrieve the first fragment from the origin server regardless of a time taken by the user device to play back a fragment retrieved prior to the first fragment. ([0049], [0067] – the rate is determined based on manifest regardless play back time of the chunk or the portion of the content.)


Regarding claim 6, Hannu discloses a computer-implemented method comprising:
as implemented by one or more computing devices (FIG. 1a and [0021] – media user agent corresponds to the claimed one or more computing devices) configured with specific executable instructions, 
receiving, from a user device (media user client or user terminal– FIG. 3 and [0015]- [0018]), a request for a first fragment of a first content file; ([0015]- [0018] disclose processing a request from a media user client or a user terminal for a media.  Since the first fragment is a part of media, a request from a user device for a media is considered as a request from a user device for a first fragment of a media.)
transmitting the first fragment to the user device.  ([0048], transmitting the segment to the media user client.)
Hannu does not disclose determining a rate at which to retrieve the first fragment based, at least in part, on a playback duration of the first fragment included in a manifest file associated with the first content file;
throttling a retrieval of the first fragment from a server separate from the one or more computing devices to the one or more computing devices to a rate that is at least the determined rate at which to retrieve the first fragment.
Phillips discloses determining a rate at which to retrieve the first fragment
throttling a retrieval of the first fragment from a server (server 414) separate from the one or more computing devices to the one or more computing devices to a rate that is at least the determined rate at which to retrieve the first fragment. ([0049], [0067] and FIG. 4 and FIG. 5 –blocks 510 and 530 disclose throttle a retrieval rate of the original server to a rate that is no higher than the top bitrates in the manifest.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu in view of Phillips in order to determine a rate at which to retrieve the first fragment; throttle a retrieval of the first fragment from a server separate from the one or more computing devices to the one or more computing devices to a rate that is at least the determined rate at which to retrieve the first fragment.  One of ordinary skill in the art would have been motivated because it regulates the amount of network traffic and reduces network congestions.
 Hannu and Phillips do not disclose determining a rate at which to retrieve the first fragment based, at least in part, on a playback duration of the first fragment included in a manifest file associated with the first content file.
Radcliffe discloses determine a rate at which to retrieve the first fragment based, at least in part, on a playback duration of the first fragment included in a manifest file associated with the first content file. (FIG. 7, step 726; [0099]  and Equation 1. The media bit rate BR(i) is determined based on the playback duration of the segment, at least according to Equation 1.)

 
Regarding claim 9, the reasons for rejections are similar as these for claim 3.

Regarding claim 14, Hannu discloses the content file (media) comprises one of an audio file, a video file, an audiovisual file, or a literary work file.  ([0040] and [0043] disclose that the content file is a video file.)

Regarding claim 15, Hannu discloses a non-transitory computer-readable medium having stored thereon executable program code that directs one or more computing devices to perform operations comprising:
receiving, from a user device (media user client or user terminal– FIG. 3 and [0015]- [0018]), a request for a first fragment of a first content file; ([0015]- [0018] disclose receiving a request from a media user client or a user terminal for a media.  Since the first fragment is a part of media, a request from a user device for a media is considered as a request from a user device for a first fragment of a media.)

Hannu does not disclose determining a rate at which to retrieve the first fragment based, at least in part, on a playback time of the first fragment;
throttling a retrieval of the first fragment from a server separate from the one or more computing devices to the one or more computing devices to a rate that is at least the determined rate at which to retrieve the first fragment.
Phillips discloses determining a rate at which to retrieve the first fragment 
throttling a retrieval of the first fragment from a server separate from the one or more computing devices to the one or more computing devices to a rate that is at least the determined rate at which to retrieve the first fragment. ([0049], [0067] and FIG. 4 and FIG. 5 –blocks 510 and 530 disclose throttle a retrieval rate of the original server to a rate that is no higher than the top bitrates in the manifest.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu in view of Phillips in order to determining a rate at which to retrieve the first fragment; throttle a retrieval of the first fragment from a server separate from the one or more computing devices to the one or more computing devices to a rate that is at least the determined rate at which to retrieve the first fragment.  One of ordinary skill in the art would have been motivated because it regulates the amount of network traffic and reduces network congestions.

Radcliffe discloses determining a rate at which to retrieve the first fragment based, at least in part, on a playback time of the first fragment. (FIG. 7, step 726; [0099]  and Equation 1. The media bit rate BR(i) is determined based on the playback duration of the segment, at least according to Equation 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu and Phillips in view of Radcliffe in order to determine a rate at which to retrieve the first fragment based, at least in part, on a playback time of the first fragment.  One of ordinary skill in the art would have been motivated because it allows enhanced control of presented quality of the media session using accurately assessed media bit rate.  See Radcliffe: [0006].

Regarding claim 18, the reasons for rejections are similar as these for claim 3.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips and Radcliffe as applied to claim 1, and further in view of Falls (US Publication No.  20140032658 A1).

Regarding claim 4, Hannu, Phillips and Radcliffe do not disclose wherein the request for the first fragment comprises a desired bitrate of the first fragment.
[BITRATE]/[[ID]/][COMMAND][/[ARG]]”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips and Radcliffe in view of Falls such that the request for the first fragment comprises a desired bitrate of the first fragment.  One of ordinary skill in the art would have been motivated because it helps the content to be presented on the client device with clarity. See Falls: [0002].

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips and Radcliffe as applied to claim 1 or 6, and further in view of Tsukagoshi (US Publication No.  20160373789 A1).

Regarding claim 5, Hannu, Phillips and Radcliffe do not disclose that the instructions further cause the system to:
process a request received from the user device for a second fragment of the first content file; and 
retrieve the second fragment from a cache instead of the origin server in response to a determination that the second fragment is stored in the cache.  
Tsukagoshi discloses that the instructions further cause the system to:
process a request (an HTTP request) received from the user device (IPTV client 13) for a second fragment of the first content file (DASH segments); and ([0206] 
retrieve the second fragment from a cache instead of the origin server in response to a determination that the second fragment is stored in the cache.  ([0206] – “If the cache server has DASH segments in a local segment cache, the cache server returns an HTTP response to the IPTV client 13.”  In this case, it is implied that the second fragment is retrieved from the cache instead of the origin server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips and Radcliffe in view of Tsukagoshi in order to process a request received from the user device for a second fragment of the first content file; and retrieve the second fragment from a cache instead of the origin server in response to a determination that the second fragment is stored in the cache.  One of ordinary skill in the art would have been motivated because it allows faster retrievals of segments of a content file.

Regarding claim 13, the reasons for rejections are similar as these for claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips and Radcliffe as applied to claim 6, and further in view of Phillips ‘121 (US Publication No.  20170374121 A1).

Regarding claim 7, Hannu discloses retrieving the manifest file from the server ([0039] – discloses retrieving MPD from the media server).
 wherein the manifest file comprises at least one of a playback time of the first fragment or a bitrate of the first fragment.  
Phillips ‘121 discloses wherein the manifest file comprises at least one of a playback time of the first fragment or a bitrate of the first fragment.  ([0040] discloses bitrate specified for a segment in the manifest file.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips and Radcliffe in view of Phillips ‘121 such that the manifest file comprises at least one of a playback time of the first fragment or a bitrate of the first fragment.  One of ordinary skill in the art would have been motivated because it allows faster retrievals of bitrates of segments.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips and Radcliffe applied to claim 6, and further in view of Bae (US Publication No. 20180027040 A1).

Regarding claim 10, Hannu, Phillips and Radcliffe do not disclose wherein the request for the first fragment comprises a desired bitrate of the first fragment.
Bae discloses wherein the request for the first fragment comprises a desired bitrate of the first fragment.  ([0026], [0048] – “…select and transmit, to the terminal, the segment, which has the closest bitrate to the bandwidth of the present network, among the segments that include a lower bitrate than the bandwidth of the present network.”  The selection of transmitting a segment implies requesting the segment.  The selection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips and Radcliffe in view of Bae such that the request for the first fragment comprises a desired bitrate of the first fragment.  One of ordinary skill in the art would have been motivated because it enhances user experiences by specifying a desired bitrate of fragments.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips, Radcliffe and Bae as applied to claim 10, and further in view of Bomfim (US Publication No. 20140351871 A1).

Regarding claim 11, Hannu, Phillips and Radcliffe and Bae do not disclose:
determining that the first fragment at the desired bitrate is not stored in a cache; and 
retrieving the manifest file from the server in response to the determination that the first fragment at the desired bitrate is not stored in the cache.
Bomfim disclose determining that the first fragment at the desired bitrate (fragment ) is not stored in a cache (delivery server's fragment cache); ([0075])
retrieving the manifest file (presentation manifest) from the server (cloud storage) in response to the determination that the first fragment at the desired bitrate is not stored in the cache. ([0075])
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips, Radcliffe and Bae as applied to claim 10, and further in view of Tam (US Publication No. 20120278833 A1).

Regarding claim 12, Hannu, Phillips, Radcliffe and Bae do not disclose wherein transmitting the first fragment to the user device further comprises:
re-encoding the first fragment to a third bitrate between the desired bitrate and the second bitrate; and 
transmitting the first fragment at the third bitrate to the user device.  
Tam discloses re-encoding the first fragment to a third bitrate between the desired bitrate and the second bitrate; and ([0041] discloses that the local network fluctuates between high rates and relatively low rates when streaming segments over the internet, and that “the selected bitrate is the maximum allowed by the network connection between the server and client.”  As such, it is implied that that bitrate value can range from a desired bitrate, e.g., a higher bitrate to a second bitrate less than the 
transmitting the first fragment at the third bitrate to the user device (client device).  ([0026] and FIG. 2 disclose that the re-encoding is done at the video encoder 104 of the streaming server 50 for the client device.  [0024] and FIG. 2 disclose that the streaming server 50 bidirectionally communicates with the client device via network 30.  It is implied that the re-encoded segment is transmitted to the user device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips, Radcliffe and Bae in view of Tam in order to re-encode the first fragment to a third bitrate between the desired bitrate and the second bitrate; and transmit the first fragment at the third bitrate to the user device.  One of ordinary skill in the art would have been motivated because the ability to re-encoding segments into another bitrate provides additional flexibility in streaming videos.





Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips, Radcliffe as applied to claim 15,  and further in view of Phillips ‘121 and Chen (US Publication No. 20140279852 A1).


Hannu, Phillips, Radcliffe do not disclose wherein the manifest file comprises a playback time of the first fragment and a bitrate of the first fragment.  
Phillips ‘121 discloses wherein the manifest file comprises a bitrate of the first fragment.  ([0040] discloses bitrate specified for a segment in the manifest file.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips, Radcliffe in view of Phillips  ‘121 such that the manifest file comprises a bitrate of the first fragment.  One of ordinary skill in the art would have been motivated because it allows faster retrievals of bitrates of segments.
Hannu, Phillips, Radcliffe and Phillips ‘121 do not disclose wherein the manifest file comprises a playback time of the first fragment.
Chen discloses wherein the manifest file comprises a playback time of the first fragment. ([0025] discloses manifest files 112 includes an index of data fragments. “The index can comprise an index value associated with each data fragment.” “the index values can be time values according to a time length of playback of the content.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips, Radcliffe and Phillips ‘121 in view of Chen such that the manifest file comprises a playback time of the first fragment.  One of ordinary skill in the art would have been motivated because it allows additional ways to index fragments in the manifest file of content.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips, Radcliffe as applied to claim 15, and further in view of Bomfim.

Regarding claim 19, Hannu, Phillips, Radcliffe do not disclose:
determining that the first fragment at a desired bitrate is not stored in a cache; and 
retrieving a manifest file associated with the first content file from the server in response to the determination that the first fragment at the desired bitrate is not stored in the cache.
Bomfim disclose determining that the first fragment at a desired bitrate is not stored in a cache (delivery server's fragment cache); ([0075])
retrieving a manifest file (presentation manifest) associated with the first content file from the server (cloud storage) in response to the determination that the first fragment at the desired bitrate is not stored in the cache. ([0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips, Radcliffe in view of Bomfim in order to determine that the first fragment at a desired bitrate is not stored in a cache; and retrieve a manifest file associated with the first content file from the server in response to the determination that the first fragment at the desired bitrate is not stored in the cache.  One of ordinary skill in the art would have been motivated because it provides streaming of live event with a better viewer experience.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips, Radcliffe as applied to claim 15, and further in view of Tam.

Regarding claim 20, Hannu, Phillips, Radcliffe do not disclose wherein the operations further comprise:
determining that the user device oscillates between requesting fragments at a desired bitrate and fragments at a second bitrate less than the desired bitrate; 
re-encoding the first fragment to a third bitrate between the desired bitrate and the second bitrate; and 
transmitting the first fragment at the third bitrate to the user device.
Tam discloses determining that the user device oscillates between requesting fragments at a desired bitrate and fragments at a second bitrate less than the desired bitrate; ([0041] discloses that the local network fluctuates between high rates and relatively low rates when streaming segments over the internet, and that “the selected bitrate is the maximum allowed by the network connection between the server and client.”  As such, it is implied that that the user device oscillates between requesting fragments at a desired bitrate, e.g., a higher bitrate and fragments at a second bitrate less than the desired bitrate, e.g., a lower bitrate.)
re-encoding the first fragment to a third bitrate between the desired bitrate and the second bitrate; and ([0041] discloses that the local network fluctuates between high rates and relatively low rates when streaming segments over the internet, and that “the selected bitrate is the maximum allowed by the network connection between the server and client.”  As such, it is implied that that bitrate value can range from a desired bitrate, 
transmitting the first fragment at the third bitrate to the user device. ([0026] and FIG. 2 disclose that the re-encoding is done at the video encoder 104 of the streaming server 50 for the client device.  [0024] and FIG. 2 disclose that the streaming server 50 bidirectionally communicates with the client device via network 30.  It is implied that the re-encoded segment is transmitted to the user device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips, Radcliffe in view of Tam in order to re-encode the first fragment to a third bitrate between the desired bitrate and the second bitrate; and transmit the first fragment at the third bitrate to the user device.  One of ordinary skill in the art would have been motivated because the ability to re-encoding segments into another bitrate provides additional flexibility in streaming videos.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips, Radcliffe as applied to claim 1, and further in view of Lissack (US Publication No. 20150149631 A1).


Lissack discloses wherein the transfer rate (measured transfer rate) is less than a fastest rate (bandwidth limit) allowable by a network over which the system and the origin server communicate. (paragraph –the viewer may also be allowed to specify thresholds 1654 to be used for the visualization--e.g., the viewer may indicate that a measured transfer rate of 80% (or higher) of the bandwidth limit should be indicated by a red BW performance indicator, a value less than 30% should be indicated by a green BW performance indicator, and so on.”  When the value is less than 30%, the transfer rate is less than a fastest rate allowable.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips, Radcliffe in view of Lissack such that the transfer rate is less than a fastest rate allowable by a network over which the system and the origin server communicate.  One of ordinary skill in the art would have been motivated because it ensures stable network performance.




Allowable Subject Matter
Claims 2, 8, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22, 23, 24 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451